UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6386


FRANKLIN C. SMITH,

                    Plaintiff - Appellant,

             v.

WILLIAM R. O’BRIEN, Virginia Beach Circuit Judge; HAROLD W. CLARKE,
Director of (VDOC); SCOTT FREDERICK HALLAUER, Sentencing & Appeal
Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:19-cv-00266-MSD-RJK)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin C. Smith appeals the district court’s order granting Smith’s motion to

voluntarily dismiss his 42 U.S.C. § 1983 (2018) action and dismissing the action without

prejudice. On appeal, we confine our review to the issues raised in the informal brief. See

4th Cir. R. 34(b). Because Smith’s informal brief does not challenge the basis for the

district court’s disposition, he has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2